Citation Nr: 1214594	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-07 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for paranoid schizophrenia prior to August 15, 2011.  

2.  Entitlement to a disability rating in excess of 40 percent for prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a Videoconference hearing in February 2012.  A transcript is of record. 

The issue of entitlement to a higher rating for prostatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran experienced moderate to severe restrictions in his ability to work and engage in social relationships, with social and occupational functioning limited in most areas prior to August 15, 2011.  


CONCLUSION OF LAW

A 70 percent rating, but no higher, for service-connected paranoid schizophrenia (with depression and dysthymic disorder), is warranted prior to August 15, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher rating for schizophrenia.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including a VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided a thorough VA examination during the time period under review, and this is adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  


The Veteran's paranoid schizophrenia is rated pursuant to the criteria at 38 C.F.R. § 4.130, Diagnostic Code 9203.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran is currently assigned a 50 percent disability rating for the period prior to August 15, 2011.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when paranoid schizophrenia causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9203.  

A maximum 100 percent rating is assigned for schizophrenia that causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

Service connection has been established for schizophrenia with associated dysthymia and depressive disorder currently rated as 100 percent disabling.  At the time of the filing of his claim, the schizophrenia was rated as 50 percent disabling, and the Veteran alleged that his condition was significantly worse than what was contemplated by that assessment.  In accordance with his allegation of worsening, several comprehensive VA examinations were ordered to determine the extent of his disability.  Based on the results of the most recent examination, conducted in August 2011, a 100 percent evaluation was assigned effective the date of the examination.  

In reviewing the claim, the Board notes that the evidence covering the period under review consists of VA clinical reports, a 2007 VA examination, and the Veteran's allegations of a worsening of the disorder.  A GAF score of 50 was assessed during a clinical consultation in December 2006.

In May 2007, the Veteran was seen by a psychiatrist, and he was noted to have problems with insight and judgment.  The Veteran was not, at the time of this clinical appointment, compliant with his medication and follow-up care.  The Veteran reported hearing voices and command hallucinations; however, paranoia was not present.  Regarding interpersonal relationships, the Veteran reported having a significant other and that he was happy with her.  Regarding hygiene, it was noted that the Veteran was neat and well-groomed in appearance.  A GAF of 60 was assessed.  

A comprehensive VA psychological examination was conducted in October 2007.  The Veteran reported having been married twice, with both marriages ending in divorce.  He stated that he had, at that time, eight years of sobriety after a previous decade of addictive behavior.  The Veteran stated that he was intent on keeping a neat home, and that he was agitated if things were not in their place.  He reported that his mother and a friend helped him with financial matters.  The Veteran reported that he did not tend to leave the house, preferring to stay inside and watch TV.  He stated that he had two friends with whom he associated, and also that he did not "let it go" when in an argument with people.  The Veteran last worked in 1989 as a butcher, and he reported having being disciplined by former employers for tardiness.  Objectively, the Veteran was oriented to time and place, and his concentration was moderate.  The Veteran did not have homicidal ideation, although there were some reported visual and auditory hallucinations, and he reported "sometimes" having suicidal ideation.  The Veteran was assessed as having schizophrenia (paranoid type) with adjustment disorder and depressed mood.  The examiner mentioned that the Veteran's symptoms would produce a "severe negative impact" on his occupational functioning.  Also, a noted "moderate to severe" impact on social functioning was assessed.  A GAF of 60 was given.  

The Veteran was afforded a VA examination in August 2011 (forming the basis of the current 100 percent rating) which noted more severe symptoms than had emerged in the clinical and examination histories in the several years prior to the assessment.  It can be deduced from this that the Veteran's mental health condition has significantly worsened throughout the appeal period; however, the disability picture prior to August 2011 is not as severe as what was recorded during that latest examination.  Indeed, in 2007, the Veteran reported being in a healthy personal relationship, with several friends, and had his social functioning assessed as being moderate to severely impacted.  Occupational impairment was also noted to be severe.  Although delusions were present, they were not assessed as persistent.  Moreover, the Veteran was not assessed as having grossly inappropriate behavior until the August 2011 examination, with earlier reports showing proper grooming and orientation.  In fact, in the October 2007 VA examination, the Veteran stressed that neatness was a priority to him.  Some suicidal ideation was verbalized, and the Veteran did seem to attribute these feelings to his previous substance abuse.  

The Board is of the opinion that the above symptoms represent occupational and social impairment in most areas prior to August 15, 2011, and those symptoms were of a greater severity than what is contemplated by the assigned 50 percent rating.  That is, the Veteran did have some social interaction which gave him happiness; however, he was mostly reclusive in behavior and was noted to have severe difficulty in obtaining any type of employment.  The 2007 examiner did not note that the Veteran was totally impaired.  Clearly, however, the psychiatric symptoms played a significant role in his inability to continue in most types of employment and social settings.  Basic hygiene was followed prior to 2011, with an emphasis on neatness, and the Veteran only had moderate concentration issues when being examined.  Nonetheless, the presence of hallucinatory behavior and the limited social and occupational capabilities certainly suggest that although less than total in nature, the Veteran had problems in most areas of functioning.  GAF scores as low as 50 were noted as early as 2006 (relatively close to the filing of the claim), suggesting progressive worsening in symptoms.  Given this, for the period prior to August 15, 2011, a 70 percent evaluation will be assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9203.  

With regard to entitlement to a total disability evaluation prior to August 15, 2011, as noted, there is significant impairment recorded in the evidence of record; however, also as noted, the preponderance of the evidence does not show that a total impairment occurred until the affording of the August 2011 VA examination.  Accordingly, that portion of the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a 70 percent evaluation for service-connected schizophrenia prior to August 15, 2011 is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.  


REMAND

The Veteran is currently in receipt of a 40 percent evaluation for service-connected prostatitis.  He contends, in essence, that this rating does not adequately contemplate the severity of his symptoms.  

In February 2012, the Veteran provided testimony on this issue.  At this time, he stated that his condition is continually growing in severity.  Specifically, he has alleged that his condition has gotten "worse," and that his use of absorbent pads has increased to him needing to change his garments about four times per day.  At the time of his hearing, however, the Veteran was not wearing any protective garments.  

The Veteran also alleged that he was having fecal incontinence attributable to his prostatitis.  This was not mentioned at the time of his July 2011 VA examination.  Indeed, the examiner reported that the Veteran's anus and rectal walls were normal.  The Veteran, as a layperson, is certainly competent to report on the number of times he changes his pads each day.  

In claims for a higher rating, the current level of severity is of paramount importance in assessing the status of the service-connected disability picture under review.  In the current case, the Veteran has alleged a worsening and a medical necessity to change his absorbent pads more frequently than what was reported in earlier VA examination and clinical reports.  Accordingly, in an effort to ensure the most accurate assessment of the prostatitis, the Veteran is to be scheduled for a comprehensive VA urology examination to address the severity of the condition.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.

2.  Schedule the Veteran for a VA urology examination to determine the severity of current prostatitis.  The examiner is asked to describe the severity of the disability and, specifically, to comment on the medical necessity (i.e. the objective need) for the frequency of changes in absorbent garments due to urinary leakage.  The examiner must also provide an opinion as to whether the Veteran's service-connected prostatitis causes any fecal incontinence.  The examiner should state how many times the Veteran must, as a medical necessity, change his absorbent pads.  A rationale should accompany any conclusions reached.  

3.  Following the directed development, the RO must conduct a de novo review of the claim on the merits. Should the claim not be granted in the entirety, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


